  Case 15-30393         Doc 89     Filed 11/16/18 Entered 11/16/18 08:29:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30393
         SHERRI NORRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2015.

         2) The plan was confirmed on 01/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/25/2016, 12/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-30393       Doc 89        Filed 11/16/18 Entered 11/16/18 08:29:12                       Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $46,533.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $46,533.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,550.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $2,123.27
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,673.27

Attorney fees paid and disclosed by debtor:                  $450.00


Scheduled Creditors:
Creditor                                       Claim         Claim             Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted          Allowed         Paid         Paid
Acceptance Now                   Secured           800.00            NA          2,000.00      1,428.33     104.11
Acceptance Now                   Unsecured      1,200.00             NA               NA            0.00       0.00
CAVALRY INVESTMENTS              Unsecured            NA        8,120.99         8,120.99        759.17        0.00
CCRSERVICES                      Unsecured         200.00            NA               NA            0.00       0.00
CDA PONTIAC                      Unsecured         823.00            NA               NA            0.00       0.00
CITY OF CHICAGO                  Unsecured     28,940.25     29,404.82         29,404.82       2,748.83        0.00
CITY OF CHICAGO                  Unsecured            NA          643.75           643.75          60.18       0.00
CITY OF CHICAGO                  Unsecured            NA        1,255.97         1,255.97        117.41        0.00
CITY OF CHICAGO                  Unsecured            NA          966.99           966.99          90.40       0.00
CITY OF CHICAGO                  Unsecured            NA        1,611.39         1,611.39        150.64        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,240.00          321.00           321.00          15.09       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         749.70            NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         200.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured              NA          521.59           521.59           0.00       0.00
COOK COUNTY TREASURER            Secured              NA          127.76           127.76           0.00       0.00
COOK COUNTY TREASURER            Secured              NA          408.93           408.93           0.00       0.00
COOK COUNTY TREASURER            Unsecured      2,139.20             NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured           620.69    15,441.18             620.69        538.46        0.00
COOK COUNTY TREASURER            Secured              NA      (    0.96)             0.00           0.00       0.00
COOK COUNTY TREASURER            Secured              NA        2,522.40         2,522.40      1,943.42        0.00
COOK COUNTY TREASURER            Unsecured            NA            0.00       14,820.49       1,385.45        0.00
COOK COUNTY TREASURER            Unsecured            NA            0.00           521.59          48.76       0.00
COOK COUNTY TREASURER            Unsecured            NA            0.00           127.76           0.00       0.00
COOK COUNTY TREASURER            Unsecured            NA            0.00           408.93          38.23       0.00
DITECH FINANCIAL                 Secured              NA     16,853.98         48,726.34            0.00       0.00
DITECH FINANCIAL                 Secured              NA     31,872.36         31,872.36            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         510.00            NA               NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured     10,442.00             NA               NA            0.00       0.00
GEMB/CARE CREDIT                 Unsecured         350.00            NA               NA            0.00       0.00
GREENTREE & ASSOC                Unsecured          88.00            NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      2,754.49        4,190.86         4,190.86        391.77        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-30393      Doc 89      Filed 11/16/18 Entered 11/16/18 08:29:12                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim       Principal       Int.
Name                              Class   Scheduled        Asserted      Allowed        Paid          Paid
KEYNOTE CONSULTING            Unsecured         147.00             NA           NA            0.00        0.00
LEKISHA RUCKER                Priority          400.00        1,100.00     1,100.00      1,100.00         0.00
LVNV FUNDING LLC              Unsecured         594.00             NA           NA            0.00        0.00
MCSI INC                      Unsecured         250.00             NA           NA            0.00        0.00
MCSI INC                      Unsecured         250.00             NA           NA            0.00        0.00
MEDICAL BUSINESS BUREAU       Unsecured         282.00             NA           NA            0.00        0.00
NATIONAL ACCOUNT SERVICES     Unsecured         740.00             NA           NA            0.00        0.00
PERITUS PORTFOLIO SERVICES    Unsecured      2,532.00         2,497.32     4,622.32        432.08         0.00
PERITUS PORTFOLIO SERVICES    Secured       13,850.00       15,975.00     13,850.00      9,935.56      941.04
PINNACLE CREDIT SERVICE       Unsecured         456.00             NA           NA            0.00        0.00
PORANIA                       Unsecured         320.00          320.59       320.59          15.06        0.00
QUANTUM3 GROUP LLC            Unsecured         208.07          216.78       216.78          20.26        0.00
RCN                           Unsecured         350.00             NA           NA            0.00        0.00
RJM AQUISITIONS FUNDING       Unsecured         494.00             NA           NA            0.00        0.00
SENTRY CREDIT INC             Unsecured      3,000.00              NA           NA            0.00        0.00
SOUTH COMMONS CONDO ASSN      Secured           450.00             NA        450.00        317.19         0.00
Stellar Recovery Inc          Unsecured         273.00             NA           NA            0.00        0.00
T H E MANAGEMENT INC          Secured        6,500.00              NA      6,500.00      4,587.20         0.00
T H E MANAGEMENT INC          Secured        6,500.00              NA      6,500.00      4,587.20         0.00
TALAN & KTSANES               Unsecured            NA         1,367.81     1,367.81        127.86         0.00
THE BANK OF NEW YORK MELLON   Secured              NA       36,386.46      6,263.00      6,263.00         0.00
THE BANK OF NEW YORK MELLON   Secured       29,350.00      201,004.97          0.00           0.00        0.00
THE BANK OF NEW YORK MELLON   Unsecured    181,454.00              NA           NA            0.00        0.00
TSI 980                       Unsecured         214.00             NA           NA            0.00        0.00
US DEPT OF ED FEDLOAN         Unsecured     18,075.00       29,021.86     29,021.86      2,713.03         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                               $48,726.34                $0.00                 $0.00
      Mortgage Arrearage                              $6,263.00            $6,263.00                 $0.00
      Debt Secured by Vehicle                        $13,850.00            $9,935.56               $941.04
      All Other Secured                              $51,523.73           $13,401.80               $104.11
TOTAL SECURED:                                      $120,363.07           $29,600.36             $1,045.15

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                 $0.00
       Domestic Support Ongoing                              $0.00              $0.00                 $0.00
       All Other Priority                                $1,100.00          $1,100.00                 $0.00
TOTAL PRIORITY:                                          $1,100.00          $1,100.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $97,943.90             $9,114.22                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-30393         Doc 89      Filed 11/16/18 Entered 11/16/18 08:29:12                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,673.27
         Disbursements to Creditors                            $40,859.73

TOTAL DISBURSEMENTS :                                                                      $46,533.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
